Order entered September 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00629-CR
                                     No. 05-14-00630-CR

                      STAFFON LADARIUS-DELA SPARKS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F08-25612-M, F08-40995-M

                                          ORDER
       The Court REINSTATES the appeals.

       On July 29, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 27, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the July 29, 2014 order

requiring findings.

       Our July 29, 2014 order also required the trial court to review the record and to file

amended certifications of appellant’s right to appeal that accurately reflect the trial court

proceedings. Specifically, we informed the Court that the certifications state the cases involve

plea bargains and appellant has no right to appeal.     The documents in the clerk’s record,
however, reflect that the plea agreements were during the hearing on the State’s motions to

proceed with adjudication of guilt. See Hargesheimer v. State, 182 S.W.3d 906, 912–13 (Tex.

Crim. App. 2006); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). We have not

yet received the amended certifications of appellant’s right to appeal.

           Accordingly, we ORDER the trial court to prepare and file, within FIFTEEN DAYS of

the date of this order, amended certifications of appellant’s right to appeal that accurately reflect

the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 2013 WL 5220904

(Tex. Crim. App. Sept. 18, 2013).

           Appellant’s brief is due within FORTY-FIVE DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court, and to counsel for all

parties.

                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE